DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: welding and soldering are two different processes, but the current specification appears to be using soldering and welding together as the same process.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: solder stand is not in the current specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the solder stand must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what is meant by welding filler feed-forward maintenance device.  What is feed-forward?  Is the material being fed in a forward position?  It is unclear what is meant by this limitation.
Claim 1 is indefinite because the invention is drawn to a welding device, but also has solder.  Soldering and welding are two different processes, and yet it appears they are being used interchangeably in this invention.  Welding is not soldering and soldering is not welding.  Solder is not used for welding.  The Examiner requests that the Applicant please clarify this limitation.
Claim 3 recites the limitation "the main support in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the solder roll" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is indefinite because it is unclear what is meant by “solder stand”.  There is no guidance in the current specification for a solder stand.  Is the solder reel on the solder stand?  Is the solder stand separate from the roll and reel?  The Examiner requests that the Applicant please clarify what the solder stand is.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kawaguchi (4,899,924).
Regarding claim 1, Kawaguchi discloses a welding filler feed-forward maintenance device comprising: a sliding block 26disposed on a sliding rail mechanism 27, wherein a sliding rail mechanism is an end shaft of a working space for driving the sliding block to slide; a main bracket 28 vertically erected on the sliding block via a pivoting seat, wherein a weld head is extended at one end of the main bracket; a feeding mechanism 16 having a solder conduit capable of transporting solder, wherein the end of the solder conduit being provided with a discharge port for guiding solder (bottom of 16); a pivoting drive (13 and screws) assembly disposed on the sliding block and coupled to the pivoting seat, wherein the pivoting drive assembly is configured to drive the pivoting seat to drive the main bracket to pivot, so that the discharge port is kept in front of the weld head along the welding direction (column 2 line 25 to column 3 line 56, figures 1-3).  
Regarding claim 2, Kawaguchi discloses that the feeding mechanism has a feed drive assembly 36 coupled to the solder conduit 16 capable of pushing the solder into the solder conduit and transporting toward the discharge port (column 2 line 25 to column 3 line 56, figures 1-3).  
Regarding claim 3, Kawaguchi discloses that the main support is provided with a solder support (where reel is placed) at one end away from the weld head, and a solder reel 36 that supports the solder roll is pivoted on the solder holder (column 2 line 25 to column 3 line 56, figures 1-3).  
Regarding claim 4, Kawaguchi discloses a solder stand (where the reel 36 is attached) is disposed at one end of the main bracket away from the weld head, and a solder roll 36 that supports the solder roll is pivoted on the solder holder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735